IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sandra Sloane,                                 :
                    Petitioner                 :
                                               :
             v.                                : No. 1213 C.D. 2014
                                               :
Workers’ Compensation Appeal                   :
Board (Children’s Hospital of                  :
Philadelphia),                                 :
                  Respondent                   :

Children’s Hospital of Philadelphia and        :
Risk Enterprise Management, Ltd.,              :
                  Petitioners                  :
                                               :
             v.                                : No. 1399 C.D. 2014
                                               : Submitted: April 24, 2015
Workers’ Compensation Appeal                   :
Board (Sloane),                                :
                Respondent                     :



BEFORE:      HONORABLE DAN PELLEGRINI, President Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION BY
SENIOR JUDGE COLINS                                        FILED: October 1, 2015

             Before this Court are cross-petitions for review filed by Sandra Sloane
(Claimant) and her employer, Children’s Hospital of Philadelphia1 (Employer), of
an order of the Workers’ Compensation Appeal Board (Board) that affirmed in part


1
  Employer’s insurer, Risk Enterprise Management, Ltd. joined in Employer’s petition for
review.
and reversed in part the decision and order of a Workers’ Compensation Judge
(WCJ) granting a petition for reinstatement of benefits (Petition) filed by Claimant.
Claimant seeks review of the portion of the Board’s order that reversed the WCJ’s
reinstatement of total disability benefits arising from work injuries sustained in
2004 and 2006. Employer seeks review of the Board’s order to the extent it upheld
the WCJ’s determination that Claimant’s 2007 right-knee replacement surgery and
related treatment were compensable medical expenses related to the 2006 work
injury. For the reasons that follow, we affirm the order of the Board.
             On April 20, 2004, Claimant injured her right elbow during the course
and scope of her employment as a nurse for Employer while moving cervical
traction weights for a patient. (WCJ Decision and Order, Finding of Fact (F.F.) ¶5;
December 30, 2004 Notice of Compensation Payable (2004 NCP), Reproduced
Record (R.R.) at 6a-7a.) Employer accepted the injury and resulting wage-loss
disability through a Notice of Compensation Payable (2004 NCP), which described
the injury as lateral epicondylitis of the right elbow. (WCJ Decision and Order,
F.F. ¶5; 2004 NCP, R.R. at 6a-7a.) Claimant began receiving partial disability
benefits pursuant to a series of supplemental agreements entered into by the parties
and returned to work in a light-duty position with reduced wages. (WCJ Decision
and Order, F.F. ¶¶5, 13.)
             Claimant suffered a second work-related injury to her right elbow and
right knee on December 3, 2006 while attempting to restrain a patient. (WCJ
Decision and Order, F.F. ¶5; December 28, 2006 Notice of Compensation Payable
(2006 NCP), R.R. at 8a-9a.) Employer accepted this injury through a medical-only
NCP (2006 NCP) that did not recognize compensation for loss of wages. (WCJ
Decision and Order, F.F. ¶5; 2006 NCP, R.R. at 8a.) The injury was described in


                                         2
the 2006 NCP as an “exacerbation of right elbow epicondylitis and flare up of
preexisting [degenerative joint disease in her] right knee.” (2006 NCP, R.R. at 9a.)
Following the injury, Claimant returned to light-duty work while continuing to
receive partial disability for the 2004 injury until November 16, 2007 when she
ceased working in anticipation of right-knee replacement surgery. (WCJ Decision
and Order, F.F. ¶6.) The surgery was performed by Dr. Robert Booth in December
2007. (Id.) Claimant has not returned to work following this surgery. (Id.)
            Claimant filed the Petition on May 31, 2011 seeking the reinstatement
of total disability benefits as of November 1, 2007. (Petition, R.R. at 1a-3a.)
Employer filed an answer to the petition denying Claimant’s entitlement to a
reinstatement of benefits, and the matter was assigned to a WCJ. (Answer, R.R. at
4a-5a.) Claimant testified by deposition and at a hearing before the WCJ, and
Claimant also submitted the deposition of her physician, Thomas J. Mercora, D.O.
The evidence presented by Employer included the deposition testimony of Barry
Ruht, M.D., who performed an independent medical examination of Claimant on
December 22, 2011.
            In a May 15, 2012 decision and order, the WCJ granted the Petition,
concluding that Claimant was totally disabled as of November 17, 2007 based on
both her 2004 and 2006 work injuries. (WCJ Decision and Order, F.F. ¶16,
Conclusions of Law (C.L.) ¶¶1-3.) The WCJ further concluded that Employer was
liable for payment of medical services provided or prescribed as a result of the
2004 and 2006 work injuries, including the December 2007 right-knee replacement
surgery and subsequent treatment provided by Dr. Mercora. (Id., F.F. ¶17, C.L.
¶¶7-8.) The WCJ found Claimant credible and found Dr. Mercora more credible



                                         3
than Dr. Ruht on the basis that Dr. Mercora was Claimant’s treating physician.
(Id., F.F. ¶¶13-14.)
                 Employer appealed the WCJ’s decision and order and the Board
affirmed in part and reversed in part. The Board reversed the portion of the WCJ’s
order that had granted total disability benefits based on the 2006 work injury,
concluding that Claimant was required to comply with the three-year limitations
period of Section 413(a) of the Workers’ Compensation Act (Act)2 for
modification of an NCP rather than the 500-week period for reinstatement of
suspended partial disability benefits. (Board Op. at 2-4, 7-9.) As Claimant did not
file the Petition within three years of the issuance of the 2006 NCP, the Board
determined that Claimant was barred from receiving total disability benefits for the
2006 injury. (Id. at 8-9.) The Board concluded that the Petition was timely filed
with respect to the 2004 work injury because Claimant continued receiving partial
disability payments through the date of filing of the Petition; the Board, however,
reversed the WCJ’s award of total disability benefits for the 2004 injury,
concluding that the credible medical evidence of Claimant’s own witness, Dr.
Mercora, rebutted Claimant’s testimony that she was totally disabled as a result of
the 2004 injury and instead showed that the disability was a result of the 2006
injury. (Id. at 9-10 & n.6.) The Board also affirmed the WCJ’s order to the extent
it found Employer liable for Claimant’s 2007 right-knee replacement surgery and
Dr. Mercora’s treatment related to the 2006 work injury, holding that Dr.
Mercora’s testimony provided substantial evidence for this determination and that
the WCJ did not err in crediting him though he did not begin treating Claimant
until July 2011. (Id. at 10-11.)

2
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 771, 772.

                                                 4
              Claimant and Employer each petitioned this Court for review of the
Board’s order.3 Claimant argues on appeal that the Board erred in holding that her
request for disability benefits for the 2006 injury was barred by the three-year
limitations period of Section 413(a) and that the issuance of the medical-only 2006
NCP put her disability in suspended status which could be reinstated within 500
weeks of the 2006 NCP. Claimant further argues that the Board erroneously
reversed the WCJ’s determination that Claimant was rendered totally disabled on
November 17, 2007 as a result of her 2004 work injury to her right elbow,
upsetting the WCJ’s credibility determinations. In its appeal, Employer challenges
the Board’s determination that Employer was liable for Claimant’s 2007 right-knee
replacement surgery and other medical expenses relating to the 2006 injury,
arguing that Dr. Mercora’s testimony was not sufficient to support this conclusion
and that the Board erred in crediting him as her treating physician.
              We first address whether the Petition was timely filed with respect to
the request for total disability benefits based on the 2006 work injury. Section
413(a) of the Act provides a WCJ with broad discretion to amend an award of
benefits, an NCP or an agreement of the parties. 77 P.S. §§ 771, 772, 773. Under
the first paragraph of Section 413(a), the WCJ may “review and modify or set
aside” an NCP, agreement or award that “was in any material respect incorrect.”
77 P.S. § 771. Pursuant to the second paragraph of Section 413(a), the WCJ may
“modify, reinstate, suspend, or terminate” an NCP, agreement or award “upon


3
  Our review of an appeal from a determination by the Board is limited to determining whether
an error of law was committed, whether the WCJ’s necessary findings of fact are supported by
substantial evidence or whether constitutional rights were violated. 2 Pa. C.S. § 704; Dougherty
v. Workers’ Compensation Appeal Board (QVC, Inc.), 102 A.3d 591, 594 n.4 (Pa. Cmwlth.
2014).

                                               5
proof that the disability of an injured employe has increased, decreased, recurred,
or has temporarily or finally ceased.” 77 P.S. § 772.
              All review, modification or reinstatement petitions under Section
413(a) must be filed “within three years after the date of the most recent payment
of compensation made prior to the filing of such petition.”4               77 P.S. § 772;
Fitzgibbons v. Workers’ Compensation Appeal Board (City of Philadelphia), 999
A.2d 659, 663-64 (Pa. Cmwlth. 2010) (en banc). In addition, Section 413(a)
provides that

              where compensation has been suspended because the
              employe’s earnings are equal to or in excess of his wages
              prior to the injury that payments under the agreement or
              award may be resumed at any time during the period for
              which compensation for partial disability is payable,
              unless it be shown that the loss in earnings does not result
              from the disability due to the injury.

77 P.S. § 772. As our Supreme Court has explained, this provision acts as a statute
of repose, cutting off any entitlement to the reinstatement of disability benefits that
have been partially or totally suspended at the expiration of the 500 weeks under
which partial disability benefits are payable pursuant to Section 306(b)(1) of the
Act, 77 P.S. § 512(1). Cozzone v. Workers’ Compensation Appeal Board (PA
Municipal/East Goshen Township), 73 A.3d 526, 535-36 (Pa. 2013). Furthermore,
the 500-week and three-year limitations periods of Section 413(a) must be
construed together and both be given effect, allowing a claimant whose benefits
were suspended or reduced prior to the expiration of the 500-week period to seek
reinstatement of total disability payments within three years of the last payment of

4
  Petitions by an employer to suspend or terminate benefits are not subject to the three-year
limitations period of Section 413(a). Fitzgibbons v. Workers’ Compensation Appeal Board (City
of Philadelphia), 999 A.2d 659, 664 n.6 (Pa. Cmwlth. 2010) (en banc).

                                             6
benefits or the maximum 500 weeks allowed for partial disability, whichever is
later. Id. at 535-40.
             Claimant argues that the 2006 NCP has the same effect as the prior
practice before the Board of granting a claim petition with the immediate
suspension of disability benefits in cases where medical treatment is required but
there is no immediate wage loss.         See, e.g., Ruth Family Medical Center v.
Workers’ Compensation Appeal Board (Steinhouse), 718 A.2d 397, 403 (Pa.
Cmwlth. 1998) (recognizing that the Board acted properly in granting a claim
petition and immediately suspending benefits where the injury had not manifested
itself in a loss of earning power); Shaffer v. Workmen’s Compensation Appeal
Board (Hollenback Township), 621 A.2d 1125, 1129 (Pa. Cmwlth. 1993) (same).
Therefore, Claimant contends that the appropriate form to seek disability benefits
for the 2006 injury was by filing a petition to reinstate her suspended benefits and
her Petition was timely filed within the 500-week period in which an injured
employee is eligible to receive partial disability benefits.
             However, as the Board explained in its opinion, the effect of issuing a
medical-only NCP is distinct from the effect of a WCJ ruling that a claimant has
suffered a loss of earning power and granting a claim petition but immediately
suspending benefits. As this Court has explained, the Board created the medical-
only option for NCPs in 2004 to allow an employer to accept liability for an injury
but not any loss of earning power. City of Philadelphia v. Workers’ Compensation
Appeal Board (Butler), 24 A.3d 1120, 1124 (Pa. Cmwlth. 2011) (en banc); Forbes
Road CTC v. Workers’ Compensation Appeal Board (Consla), 999 A.2d 627, 629
(Pa. Cmwlth. 2010); Armstrong v. Workers’ Compensation Appeal Board (Haines
& Kibblehouse, Inc.), 931 A.2d 827, 831 & n.5 (Pa. Cmwlth. 2007).              This


                                           7
understanding of the effect of a medical-only NCP is evident in this case where
Employer checked the portion of the NCP form which states “[c]heck only if
compensation for medical treatment (medical only, no loss of wages) will be paid
subject to the Workers’ Compensation Act” and did not complete the portions of
the form related to wage-loss benefits, including the weekly compensation rate.
(2006 NCP, R.R. at 8a (emphasis in original).) Accordingly, because no disability
had ever been recognized by Employer or established by a WCJ for the 2006
injury, disability had not been suspended when the 2006 NCP was issued.
Claimant therefore could not seek to have disability benefits reinstated, and the
500-week period for reinstatement of benefits does not govern this case.
               Having resolved that the 500-week period was inapplicable to the
Petition, we must determine whether the Board correctly held that the Petition was
untimely to the extent it sought disability benefits for the 2006 injury. At the
outset, we observe that it appears that no appellate court has determined what
limitations period applies to a petition that seeks to establish disability
compensation for an injury that was previously recognized by the Employer
through a medical-only NCP. The Board determined that to the extent the Petition
sought disability benefits for the 2006 injury, it was properly viewed as a review
petition under Section 413(a) rather than a claim petition under Section 315 of the
Act, 77 P.S. § 602,5 because the underlying injury had already been established and
Employer’s liability had already ripened, citing our opinion in Penn Beverage
Distributing Co. v. Workers’ Compensation Appeal Board (Rebich), 901 A.2d
5
  Section 315 provides that “all claims for compensation shall be forever barred, unless, within
three years after the injury, the parties shall have agreed upon the compensation payable...or
unless within three years after the injury, one of the parties shall have filed a [claim] petition....”
77 P.S. § 602.

                                                  8
1097 (Pa. Cmwlth. 2006) (en banc). (Board Op. at 8 n.4.) However, Penn
Beverage and the cases on which it relies found Section 413(a) applicable where
the injured employee sought to add an injury that arose as a direct result of a
previously recognized injury.6           Here, by contrast, Claimant seeks wage-loss
benefits for an injury which has been recognized as being work-related and
medically compensable, but as to which disability liability has not been
established.7
                Despite the apparent ambiguity relating to the proper form of the
Petition, we need not resolve this issue because Claimant’s request for disability
benefits for the 2006 injury would be untimely under the limitations periods of


6
  Penn Beverage, 901 A.2d at 1102 (concluding that the claimant’s specific loss petition for
facial disfigurement arose from a previously established automobile accident work injury and
therefore should be analyzed pursuant to Section 413(a)); see also Westinghouse Electric
Corp./CBS v. Workers’ Compensation Appeal Board (Korach), 883 A.2d 579, 587-92 (Pa. 2005)
(holding that a petition seeking to add a psychiatric condition to a previously accepted back
injury from over ten years prior was governed by the limitations period of Section 413(a)
because the later injury “arose as a direct result of” the earlier injury); Guthrie v. Workers’
Compensation Appeal Board (Keystone Coal Co.), 767 A.2d 634, 636-37 (Pa. Cmwlth. 2001)
(concluding that Section 413(a) was applicable to a claim seeking benefits for a permanent scar
related to a previously recognized facial injury because the case had a “history” of litigation).
7
  Furthermore, it is not clear that a review petition here would be in accordance with the text of
Section 413(a). A review petition is appropriate under the first paragraph of Section 413(a)
where an NCP is “in any material respect incorrect” and under the second paragraph of Section
413(a) where “the disability of an injured employe has increased, decreased, recurred, or has
temporarily or finally ceased.” 77 P.S. §§ 771, 772; see also Cinram Manufacturing, Inc. v.
Workers’ Compensation Appeal Board (Hill), 975 A.2d 577, 580-81 (Pa. 2009) (explaining that
petitions under the first paragraph of Section 413(a) deal with “[c]orrective amendments” that
address “an inaccuracy in the identification of an existing injury,” while petitions under the
second paragraph deal with amendments “addressing subsequently-arising medical or psychiatric
conditions related to the original injury (or consequential conditions)”). Claimant has not alleged
an inaccuracy in the medical-only NCP for the 2006 injury or an increase or recurrence of her
disability; instead, Claimant now seeks an award of disability benefits that had not previously
been recognized.

                                                9
Section 413(a) or Section 315. Under Section 413(a), a reinstatement petition must
be filed “within three years after the date of the most recent payment of
compensation made prior to the filing of such petition.” 77 P.S. § 772. The
payment of medical benefits by an employer does not constitute “compensation”
for the purposes of Section 413(a) that would act to toll the liability period.
Westinghouse Electric Corp./CBS v. Workers’ Compensation Appeal Board
(Korach), 883 A.2d 579, 591 (Pa. 2005); Riggle v. Workers’ Compensation Appeal
Board (Precision Marshall Steel Co.), 890 A.2d 50, 56 (Pa. Cmwlth. 2006);
O’Brien v. Workers’ Compensation Appeal Board (Montefiore Hospital), 690 A.2d
1262, 1264-65 (Pa. Cmwlth. 1997). Since no disability compensation had been
paid for the 2006 injury, Claimant was required to establish an entitlement within 3
years of the date of the injury. The Petition filed on December 31, 2011 was
therefore untimely under Section 413(a).
            Section 315 also imposes a three-year limitations period, measured
from the date of injury. 77 P.S. § 602. Unlike Section 413(a), payments of
medical expenses may toll the Section 315 limitations period where those
payments were made “in lieu of” workers’ compensation benefits. Korach, 883
A.2d at 591; Schreffler v. Workers’ Compensation Appeal Board (Kocher Coal
Co.), 788 A.2d 963, 971 (Pa. 2002) (plurality opinion); Harley Davidson, Inc. v.
Workers’ Compensation Appeal Board (Emig), 829 A.2d 1247, 1252 (Pa. Cmwlth.
2003). The controlling question in this analysis is the intent of the employer, i.e.
whether the employer intended the payments for medical services to replace
disability benefits. Schreffler, 788 A.2d at 969-70; Harley Davidson, 829 A.2d at
1252-53; Golley v. Workers’ Compensation Appeal Board (AAA Mid-Atlantic,
Inc.), 747 A.2d 1253, 1256 (Pa. Cmwlth. 2000). Here, by issuing the medical-only


                                        10
NCP, Employer made its intent expressly clear that it would pay Claimant’s
medical expenses but accepted no liability for wage-loss benefits.              Thus, the
Petition would also be untimely under Section 315.
             Next, we address whether the Board erred in reversing the WCJ’s
award of total disability benefits to Claimant based on the 2004 right elbow injury.
Claimant argues that her testimony that she stopped working in November 2007
both because of her right knee and right elbow injuries was sufficient to meet her
burden for a reinstatement of total disability benefits without any medical
evidence, and that by reversing the WCJ the Board improperly disturbed the
WCJ’s determination that Claimant was credible. Employer argues that the Board
appropriately reversed the WCJ because her own expert, Dr. Mercora, who was
also found credible by the WCJ, attributed her total disability to her 2006 right
knee injury. In addition, Employer argues that the WCJ erred in awarding total
disability benefits based on the 2004 injury because the issue of disability benefits
was not included in the Petition and the parties expressly agreed that the matter
before the WCJ was confined to the 2006 injury.
             We agree with Employer’s argument that a reinstatement for disability
benefits was not properly before the WCJ and affirm on this basis.8 In rejecting
Employer’s argument that the 2004 injury was not at issue in the current
proceedings, the Board determined that, though the Petition was initially based
only upon the 2006 injury, Claimant’s counsel expanded the Petition to include the
2004 injury at Claimant’s deposition on August 31, 2011 and Employer’s counsel


8
  This Court may affirm on grounds other than those relied on below where other grounds for
affirmance exist. Johnson v. Workers’ Compensation Appeal Board (Sealy Components Group),
982 A.2d 1253, 1260 n.12 (Pa. Cmwlth. 2009); Wolf v. Workers’ Compensation Appeal Board
(County of Berks/Office of Aging), 705 A.2d 483, 483 n.1 (Pa. Cmwlth. 1997).

                                            11
acknowledged the multiple theories for reinstatement.9 (Board Op. at 1-2.) The
Board’s analysis, however, ignores that during the deposition of Employer’s
medical expert, Dr. Ruht, on February 2, 2012 the parties stipulated that
Claimant’s 2004 right elbow injury was not at issue in the current proceedings:

               [Employer’s counsel:] I do want you to focus your
               medical opinions on the claimant’s right knee. Prior to
               your deposition today we had an off-the-record
               discussion between Counsel, and in light of the medical
               opinions rendered by Dr. Mercora during his deposition
               it’s been agreed between the parties that the issue
               pertinent to the review petition currently pending before
               [the WCJ] is whether or not the claimant’s right knee
               replacement was necessitated by her work-related injury
               of 2006.
               ...And, Counsel, if you could just please state for the
               record whether I accurately represented our stipulation
               prior to the dep?
               [Claimant’s counsel:] Yes, you did.

(Deposition of Dr. Ruht at 14-15, R.R. at 117a-118a.) Importantly, this stipulation
excluding the 2004 injury occurred after the statement by Claimant’s counsel
during Claimant’s deposition, which the Board had held expanded the issues in the
Petition. Furthermore, in accordance with the parties’ understanding that only the
2006 right knee injury was at issue, Employer did not elicit testimony from Dr.
Ruht concerning Claimant’s 2004 injury and whether that contributed to
Claimant’s total disability.


9
  Claimant’s counsel stated: “We’re also trying a reinstatement on an injury that occurred in ’04,
which is to her right elbow as well that’s recognized....[s]o there’s multiple theories for
reinstatement.” (Deposition of Claimant at 29-30, R.R. at 65a-66a.) Employer’s counsel then
stated: “All right. Then, like you said, I’ll just ask the questions and we can argue it later.” (Id.
at 30, R.R. at 66a.)

                                                12
              We recognize, as the Board did, that liberal pleading rules apply in
workers’ compensation matters. Krushauskas v. Workers’ Compensation Appeal
Board (General Motors), 56 A.3d 64, 69 (Pa. Cmwlth. 2012) (en banc); Brehm v.
Workers’ Compensation Appeal Board (Hygienic Sanitation Co.), 782 A.2d 1077,
1081-82 (Pa. Cmwlth. 2001) (en banc). Nevertheless, principles of fairness and
due process require that the party against whom relief is awarded must have been
on notice of the theory of relief and had an opportunity to respond. Krushauskas,
56 A.3d at 69; Brehm, 782 A.2d at 1081-82 & n.16. Thus, where the parties
expressly stipulated that the 2004 injury was excluded from the current
proceedings and Employer relied on that agreement to not present medical
evidence related to that injury, the WCJ acted outside his authority by ordering
benefits related to the 2004 injury.
              Employer also appeals from the Board’s order affirming the WCJ’s
determination that Employer was responsible to pay Claimant’s medical expenses
related to the December 3, 2006 knee injury, including Claimant’s right-knee
replacement surgery.10 Employer specifically challenges the competency of Dr.
Mercora, Claimant’s medical expert, arguing that the WCJ erred in crediting Dr.
Mercora as Claimant’s treating physician because Dr. Mercora was hired only for
litigation purposes and he did not have personal knowledge of Claimant’s
treatment.

10
   We note that the WCJ determined that Employer was liable for payment for all medical
services in connection with both the 2004 and 2006 injuries; the Board affirmed the WCJ to the
extent the WCJ required Employer to reimburse Claimant for medical expenses but did not
address Employer’s responsibility for medical expenses related to the 2004 injury in its opinion.
(WCJ Decision and Order, F.F. ¶17, C.L. ¶¶7-8, Order; Board Op. at 10-11, Order.) Because
Employer only appealed from the decision that the right-knee replacement surgery and other
treatment related to the 2006 injury were medically compensable, we need not address whether
Employer is responsible for payments related to the 2004 injury.

                                               13
            Dr. Mercora testified that he first examined Claimant on July 6, 2011,
at which time he took Claimant’s history and performed a physical examination of
Claimant. (Deposition of Dr. Mercora (Mercora Dep.) at 12-18, R.R. at 94a-96a.)
Based on the physical examination, the history elicited from Claimant and a review
of Claimant’s medical records, including the records of Dr. Booth who performed
the right knee replacement surgery, Dr. Mercora diagnosed Claimant with an
aggravation of a degenerative joint disease in the right knee. (Id. at 18-19, 25-26,
R.R. at 96a-98a.) Dr. Mercora opined that, though Dr. Booth’s records do not
reflect the December 3, 2006 work injury, the right knee surgery was related to that
injury. (Id. at 19-24, 39-41, R.R. at 96a-97a, 101a.) Dr. Mercora reasoned that,
while Claimant had complaints related to her right knee as far back as 2000 and
received treatment on her right knee beginning in November 2005, her left knee
was the focus of treatment prior to the December 3, 2006 work injury. (Id. at 19-
21, 40, R.R. at 96a, 101a.) Dr. Mercora testified that the injections for her knee
appeared to be working until a July 2007 visit at which Dr. Booth observed
tenderness and effusion in Claimant’s right knee and recommended right knee
replacement surgery for the first time. (Id. at 20-21, 41, R.R. at 96a, 101a.) This
indicated to Dr. Mercora that something had happened between Claimant’s
September 2006 and July 2007 visits to Dr. Booth to cause a worsening of the
condition of the right knee, which Dr. Mercora concluded was the December 3,
2006 work injury. (Id. at 21, 40-41, R.R. at 96a, 101a.)
            The WCJ found that Dr. Mercora’s testimony was credible and
entitled to greater weight than the testimony of Employer’s medical expert, Dr.
Ruht, which the WCJ rejected to the extent inconsistent with the testimony of Dr.
Mercora. (WCJ Decision and Order, F.F. ¶14.) In finding Dr. Mercora’s opinion


                                        14
was entitled to greater weight than that of Dr. Ruht, the WCJ relied on the fact that
Dr. Mercora was Claimant’s treating physician while Dr. Ruht performed a one-
time evaluation for litigation purposes. (Id.) The WCJ further found that Dr.
Mercora’s diagnosis of Claimant was supported by his training and expertise as a
physician, his observation of Claimant over time, his review of her medical
records, his reliance on Claimant’s credible history and his understanding of
Claimant’s job duties as a registered nurse. (Id.)
               Upon review of the record, we conclude that the WCJ’s determination
that Dr. Mercora credibly supported Employer’s liability for medical expenses
related to the 2006 right-knee injury was not in error. Employer contends that Dr.
Mercora’s testimony was not competent because Dr. Mercora did not examine
Claimant in July 2011 and based his diagnosis and opinion on causation on the
notes of Dr. Booth and Claimant’s other doctors. However, an expert may base his
opinion in part on the notes of others on which he customarily relies in his
professional    practice.     Westinghouse    Electric   Corp./CBS     v.   Workers’
Compensation Appeal Board (Burger), 838 A.2d 831, 838 (Pa. Cmwlth. 2003);
Empire Steel Castings, Inc. v. Workers’ Compensation Appeal Board (Cruceta),
749 A.2d 1021, 1026 (Pa. Cmwlth. 2000). To the extent Employer seeks to have
us second guess Dr. Mercora because he did not treat Claimant at the time of her
right knee replacement surgery, Employer’s arguments must be rejected because
they go to the weight and credibility of the evidence rather than Dr. Mercora’s
competency. Burger, 838 A.2d at 838. The WCJ has exclusive province over
questions of credibility and evidentiary weight, including whether to accept or
reject the testimony of any witness, including a medical witness, in whole or in
part. University of Pennsylvania v. Workers’ Compensation Appeal Board (Hicks),


                                         15
16 A.3d 1225, 1229 n.8 (Pa. Cmwlth. 2011); Anderson v. Workers’ Compensation
Appeal Board (Penn Center for Rehab), 15 A.3d 944, 949 (Pa. Cmwlth. 2010). As
an appellate court we may not reweigh the evidence or review the credibility of
witnesses, but rather our role is confined to determining whether the WCJ’s
findings are supported by substantial evidence. Sell v. Workers’ Compensation
Appeal Board (LNP Engineering), 771 A.2d 1246, 1250-51 (Pa. 2001).
             Employer also argues that the WCJ erred by affording Dr. Mercora
greater deference than Employer’s expert, Dr. Ruht, as Claimant’s treating
physician when Dr. Mercora first saw her in connection with this litigation and he
admitted that he was only “monitoring” Claimant’s condition. (Mercora Dep. at
27, R.R. at 98a.) It is well established that “greater credence may be given to the
testimony of a treating physician than to a physician who examines simply to
testify for litigation purposes.”   School District of Philadelphia v. Workers’
Compensation Appeal Board (Hilton), 84 A.3d 372, 375 (Pa. Cmwlth. 2014) aff’d,
117 A.3d 232 (Pa. 2015) (quoting D.P. “Herk” Zimmerman, Jr., Inc. v. Workmen’s
Compensation Appeal Board (Himes), 519 A.2d 1077, 1080 (Pa. Cmwlth. 1987)).
Here, while Claimant was first referred to Dr. Mercora by Claimant’s counsel, Dr.
Mercora testified that he had seen Claimant once a month since the initial visit
with the intention of eventually scheduling to see her every six months and that
Claimant had requested he become her primary care physician. (Mercora Dep. at
26-29, 33, R.R. at 98a-99a.) Furthermore, while Dr. Mercora testified that he was
only “monitoring” Claimant’s right knee and right elbow conditions at the
moment, he also testified that he had recommended to Claimant that she continue
seeking treatment for those conditions with her other doctors, provided treatment
related to her lower back, and had discussed potential future treatment for her right


                                         16
knee and elbow including the use of medication and possible surgery. (Id. at 26-
31, R.R. at 98a-99a.) Thus, there was substantial evidence to support the finding
that Dr. Mercora had assumed a greater responsibility in Claimant’s medical care
than simply as a litigation expert and, as Claimant’s treating physician, was
entitled to greater deference.
             Finally, Employer argues that Dr. Mercora’s testimony was not
competent because his opinion was in conflict with the notes of Dr. Booth and his
associates who had previously provided treatment to Claimant’s for her knees.
Employer cites specifically Dr. Booth’s failure to reference any trauma to
Claimant’s knee in his notes for her first appointment after the December 3, 2006
incident, a pre-2006 note indicating that at some point in the future Claimant might
need right knee replacement surgery and notes indicating that Claimant had some
pain in her right knee as far back as 2001. (Id. at 19, 22, 39-40, R.R. at 96a, 97a,
101a.) However, Dr. Mercora did not deny that Claimant had degenerative joint
disease and pain in her right knee prior to 2006, but instead stated that her left knee
was the predominant issue prior to the 2006 work injury and she had responded
well to the injections in her right knee that she began receiving in November 2005.
(Id. at 19-21, 40-41, R.R. at 96a, 101a.) Dr. Mercora further testified that it was
only in July 2007 that Claimant presented to Dr. Booth with persistent right knee
pain which indicated that she had suffered an injury to her right knee in the
December 3, 2006 work incident. (Id. at 21, 40-41, R.R. at 96a, 101a.) Dr.
Mercora’s testimony was thus not inconsistent with the notes of Dr. Booth.
Moreover, even if we were to accept Employer’s arguments that the testimony of
Dr. Mercora is inconsistent with the notes of Claimant’s other doctors, the WCJ’s
determination to accept Dr. Mercora’s opinion on the causation of Claimant’s


                                          17
injury is within the WCJ’s role as sole arbiter of evidentiary weight and credibility
and subject to our review.
             Accordingly, we conclude that the Board did not err in determining
that Claimant’s medical treatment for the 2006 work injury was compensable
under the Act but was not entitled to an award of total disability benefits for the
2004 or 2006 work injuries. The order of the Board is affirmed.




                                       ____________________________________
                                       JAMES GARDNER COLINS, Senior Judge




                                         18
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sandra Sloane,                            :
                  Petitioner              :
                                          :
            v.                            : No. 1213 C.D. 2014
                                          :
Workers’ Compensation Appeal              :
Board (Children’s Hospital of             :
Philadelphia),                            :
                  Respondent              :

Children’s Hospital of Philadelphia and   :
Risk Enterprise Management, Ltd.,         :
                  Petitioners             :
                                          :
            v.                            : No. 1399 C.D. 2014
                                          :
Workers’ Compensation Appeal              :
Board (Sloane),                           :
                Respondent                :


                                   ORDER


            AND NOW, this 1st day of October, 2015, the order of the Workers’
Compensation Appeal Board in the above matters is affirmed.




                                     ____________________________________
                                     JAMES GARDNER COLINS, Senior Judge